Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7 and 11 have been cancelled; Claims 1 and 8 have been amended; Claims 1-6 and 8-10 remain for examination, wherein claim 1 is an independent claim. 
Previous Rejections/Objections
Previous rejection of claims 1-5 and 7-8 under 35 U.S.C. 103 as being unpatentable over Nakaura JP 2005187896 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/24/2021.
Previous rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Nakaura JP 2005187896 as applied to claim 1, further in view of GB “DOXIN 300W Car DC 12V to AC 220V Power Inverter” is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/24/2021.
Previous rejection of claims 1-3 and 5-6 under 35 U.S.C. 103 as being unpatentable over Bakke WO 2005108634 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/24/2021.
However, in view of the Applicant’s amendments in the instant claims and newly recorded reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5, and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakaura et al (JP 2005187896 A, with on-line English translation, thereafter JP’896) in view of Peng et al (CN 104152769 A, with on-line translation, thereafter CN’769).
Regarding claims 1-2, 5, and 8, JP’896 teaches a heat resistant magnesium alloy casting which has mechanical properties and creep strength, and has improved castability and creep strength as well (Abstract, examples, and claims of JP’896), which reads on the magnesium alloy as recited in the instant claims. The comparison of the composition ranges between the alloy composition disclosed by JP’896 and those of the instant claims is listed in the following table. All of the composition ranges overlap the claimed composition ranges as claimed in the instant claims, which creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Al, Mn, La, Ce, Nd, Zn, Ca, Sr, Cu, and Mg from the disclosures of JP’896 in the alloy since JP’896 teaches the same magnesium alloy as claimed throughout whole disclosing range. JP’896 provides examples having the more than 4.0% elongation and 132-159 MPa of YS (table 2 of JP’896), 

Element
From instant Claims 1-2 and 5 (in mass.%)
From JP’896 (in mass%)
Overlapping range
(in mass%)
Al
2.0-4.0 (cl.1)
4.0 (cl.5)
1.5-6.0
2.0-4.0 (cl.1)
4.0 (cl.5)
Mn
0.1-0.3 (cl.1)
0.15-0.3 (cl.2)
0.1 (cl.5)
0.1-1
0.1-0.3 (cl.1)
0.15-0.3 (cl.2)
0.1 (cl.5)
La
1.0-2.0 (cl.1)
1.0 (cl.5)
0.1-3.0
1.0-2.0 (cl.1)
1.0 (cl.5)
Ce
2.0-4.0 (cl.1)
2.5-4.0 (cl.2)
2.0 (cl.5)
0.1-3.0
2.0-4.0 (cl.1)
2.5-4.0 (cl.2)
2.0 (cl.5)
Nd
0.1-1.0 (cl.1)
1.0 (cl.5)
0.1-3.0
0.1-1.0 (cl.1)
1.0 (cl.5)
Zn
0.5-2.0 (cl.1)
0.5 (cl.5)
0.2-1
0.5-2.0 (cl.1)
0.5 (cl.5)
Ca
0.1-0.5 (cl.1)
0.5 (cl.5)
0.3-3
0.3-0.5 (cl.1)
0.5 (cl.5)
Sr
< 0.1 (cl.1,5)
0.01-1
0.01-0.1
Cu
< 0.1 (cl.1,5)
Impurity level
0-Impurity level
Mg
Balance with impurities
Balance with impurities
Balance with impurities


Still regarding claim 1, JP’896 does not specify the claimed TS and thermal conductivity as recited in the instant claim. CN’769 teaches a heat conduction magnesium alloy (Abstract of CN’769). CN’769 specify including Zn, Mn, REM in the Mg alloy, which reads on the major alloy elements as recited in the instant claim. CN’769 specify that the heat conductivity of magnesium alloy materials at the room temperature is larger 
Regarding claims 9-10, CN’769 teaches applying the high thermal conductivity Mg alloy for electronic devices and components and equipment semiconductor-on-insulator transistor density. (par.[0002] of CN’769), which including the inverter housing as recited as recited in the instant claims.  

Claims 3-4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP’896 in view of CN’769, and further in view of Takeuchi et al (JP 07331375 A, with on-line translation, thereafter JP’375).
Regarding claims 3-4 and 6, the comparison of the composition ranges between the alloy composition disclosed by JP’896 and those of the instant claims is listed in the following table. It is noted that JP’896 in view of CN’769 does not specify including 0.15 mass% Ca (cl.3); 0.1 mass% Ca and 2.0 prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ca, Zn, and Ce as demonstrated by JP’375 for the Mg alloy of JP’896 in view of CN’769 since JP’375 specify the effect on the Mg alloy’s properties of proper amount of Ca (par.[0010]-[0011] of JP’375); Zn (par.[0017] of JP’375) and REM (par.[0018] of JP’375).

Element
From instant Claims 3-4 and 6 (in mass.%)
From JP’896 (in mass%)
Overlapping range
(in mass%)
Al
3.0 (cl.3)
2.0 (cl.4)
2.5 (cl.6)
1.5-6.0
3.0 (cl.3)
2.0 (cl.4)
2.5 (cl.6)
Mn
0.25 (cl.3)
0.15 (cl.4)
0.3 (cl.6)
0.1-1
0.25 (cl.3)
0.15 (cl.4)
0.3 (cl.6)
La
1.55 (cl.3)
2.0 (cl.4)
1.0 (cl.6)
0.1-3.0
1.55 (cl.3)
2.0 (cl.4)
1.0 (cl.6)
Ce
3.0 (cl.3)

4.0 (cl.6)

3.0 (cl.3)

Outside of 4.0 (cl.6)

0.13 (cl.3)
0.1 (cl.4)
0.5 (cl.6)
0.1-3.0
0.13 (cl.3)
0.1 (cl.4)
0.5 (cl.6)
Zn
0.6 (cl.3)
2.0 (cl.4)
0.5 (cl.6)
0.2-1
0.6 (cl.3)
Outside of 2.0 (cl.4)
0.5 (cl.6)
Ca
0.15 (cl.3)
0.5 (cl.5)
0.3 (cl.6)
0.3-3
Outside of 0.15 (cl.3)
Outside of 0.1 (cl.4) 
0.3 (cl.6)
Sr
< 0.1 (cl.1,3-6)
0.01-1
0.01-0.1
Cu
< 0.1 (cl.1,3-6)
Impurity level
0-Impurity level
Mg
Balance with impurities
Balance with impurities
Balance with impurities


Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP’896 in view of CN’769, and further in view of GB “DOXIN 300W Car DC 12V to AC 220V Power Inverter”.
Regarding claims 9-10, JP’896 in view of CN’769 renders obvious all the limitations of claim 1. JP’896 teaches the magnesium alloy is used for automobile parts in order to reduce weight and withstand heat (page 1 description paragraph 1 of JP’896). Power inverters generate head during the process and thus require a material with sufficient heat properties. 
GB teaches a car power inverter with a magnesium casing (GB Title and page 2 casing material). GB does not provide an exact composition for the magnesium alloy. MPEP 2144.07 provides the selection of a known material based on its suitability for its intended use has supported a prima facie obviousness. In this .

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-6 and 8-10 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734